                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

AMANDA MULLEN                                                                  PLAINTIFF

v.                           CASE NO. 5:18-CV-00275 BSM

DREW COUNTY DETENTION FACILITY, et al.                                       DEFENDANTS

                                          ORDER

       United States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 3]

is adopted, and this case is dismissed without prejudice for a failure to prosecute. See Local

Rule 5.5(c)(2).

       IT IS SO ORDERED this 26th day of December 2018.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
